Order entered April 27, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00014-CV

          BURLINGTON RESOURCES OIL & GAS COMPANY LP, Appellant

                                             V.

                       VERDE MINERALS, LLC, ET AL., Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-13916

                                         ORDER
        We GRANT appellee Verde Minerals, LLC’s April 24, 2015 unopposed motion for an

extension of time to file a brief. Appellee Verde Minerals, LLC shall file a brief by JUNE 5,

2015.    No further extension of time will be granted in this accelerated appeal absent

extraordinary circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE